Joseph Church of Hingham Carpenter plaint. agt Thomas Joy of Hingham Carpenter Deft in an action of the case to the value of twenty pounds; which sd twenty pounds is due to the sd Joseph Church for the rent of one halfe of a Corn Mill two yeares, the time of the sd two yeares began on the. 14th day of June, which was in the yeare of or Lord. 1675. as may appeare by a covenant between them bearing date the. sd 14th of June; which sd Corn Mill is in partnership between the sd Thomas lay and the sd Ioseph Church, the one halfe of the sd Mill belonging to the sd Ioseph Church, and the other halfe of the sd mill belongeth to the sd Thomas Ioy; which sd Mill is a tide Mill standing and being in and upon the Town cove in Hingham with all due damages according to attachmt datd Iuly. 24° 1677. . . . The Jury . . . found for the plaint. Eleven pounds in Merca Corn according to Covent at price currant and costs of Court: The Deft appeald from this Judgemt unto the next Court of Assistants & himselfe principall in twenty pounds, Daniel Turell junr and Joseph Jay Sureties in £.10. apeice acknowledged themselves respectively bound ... on condition the sd Tho: Joy should prosecute his appeale . . .
[ There are in S. F. 1633.4-7 a number of depositions as to who owned and operated the mill. Joy’s Reasons of Appeal are in S. F. 1633.3, and Church’s answer is in S. F. 1633.2. The Court of Assistants (Records, i. 96-7) confirmed the former judgment and charged Church with 53s costs.]